


110 HRES 983 RH: Waiving a requirement of clause 6(a) of

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 189
		110th CONGRESS
		2d Session
		H. RES. 983
		[Report No. 110–527]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Arcuri, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules and providing for consideration of motions to suspend
		  the rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported on the legislative day of Thursday, February 14, 2008,
			 relating to a bill addressing foreign intelligence surveillance.
		2.It shall be in order at any time on
			 the legislative day of Thursday, February 14, 2008, for the Speaker to
			 entertain motions that the House suspend the rules relating to a bill
			 addressing foreign intelligence surveillance.
		
	
		February 13, 2008
		Referred to the House Calendar and ordered to be
		  printed
	
